          Case 2:16-cv-00269-JAM-DB Document 71 Filed 03/01/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



BRANDON MICHAEL GARCIA,                          No. 2:16-cv-0269 JAM DB P

                  Plaintiff,

          v.

DELMAR GREENLEAF, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                    AD TESTIFICANDUM
                                         /

Brandon Michael Garcia, CDCR # AL-4804, a necessary and material witness in a settlement
conference in this case on March 24, 2021, is confined in the California Substance Abuse
Treatment Facility (CSATF), in the custody of the Warden. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Deborah Barnes, by Zoom video
conference from his place of confinement, on Wednesday, March 24, 2021 at 10:00 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at the California Substance Abuse Treatment Facility at (559) 992-7191 or via
          email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
       Case 2:16-cv-00269-JAM-DB Document 71 Filed 03/01/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: February 27, 2021




DB:12
DB:1/Orders/Prisoner/Civil.Rights/garc0269.841Z
